DETAILED ACTION
The present Office Action is responsive to the Amendment received on July 25, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 7-10 are canceled.  
Claims 11-24 are new.
Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 25, 2022 is withdrawn in view of the Amendment received on July 25, 2022.

Claim Rejections - 35 USC § 101
The rejection of claims 1-6 under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of polymorphic repeats without significantly more, made in the Office Action mailed on April 25, 2022 is withdrawn in view of the Amendment received on July 25, 2022.

	Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, and 4-6 under 35 U.S.C. 102(a)(1) as being anticipated by Wasserstrom et al. (US 9,752,187 B2, published September 5, 2017), made in the Office Action mailed on April 25, 2022 is withdrawn in view of the Amendment received on July 25, 2022.
While Wasserstrom et al. teach that penta E locus should be detected, the artisans do not teach any motivation or reason to arrive at the primer of SEQ ID NO:s 4 or 7; or  ACAGGTGCG from their penta E region comprising close to a 1,000 base pairs (977 bps).
Claim Rejections - 35 USC § 103
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Wasserstrom et al. (US 9,752,187 B2, published September 5, 2017) in view of Cray et al. (AU 2015246066 A1, published May 4, 2017, filed October 2015), made in the Office Action mailed on April 25, 2022 is withdrawn in view of the Amendment received on July 25, 2022.
Conclusion
	The prior art does not teach or motivation to generate the amplification product which comprises the claimed SEQ ID Numbers 2 or 3, or amplify a region comprising SEQ ID Number 1 with the primers recited in the claims.
	The claims satisfy the patent eligibility criteria under 35 U.S.C. 101 because the claims employ the use of at least a specific primer comprising a specific nucleotide sequence or do not recite a judicial exception in the claim.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 17, 2022
/YJK/